
	
		II
		110th CONGRESS
		1st Session
		S. 855
		IN THE SENATE OF THE UNITED
		  STATES
		
			March 13, 2007
			Ms. Snowe introduced the
			 following bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To deauthorize a certain portion of the
		  project for navigation, Rockland Harbor, Maine.
	
	
		1.Rockland harbor, MaineAs of the date of enactment of this Act, the
			 portion of the project for navigation, Rockland Harbor, Maine, authorized by
			 the Act of June 3, 1896 (29 Stat. 202, chapter 314), consisting of a 14-foot
			 channel located in Lermond Cove and beginning at a point with coordinates N.
			 99977.37, E. 340290.02, thence running easterly about 200.00 feet to a point
			 with coordinates N. 99978.49, E. 340490.02, thence running northerly about
			 138.00 feet to a point with coordinates N. 100116.49, E. 340289.25, thence
			 running westerly about 200.00 feet to a point with coordinates N. 100115.37, E.
			 340289.25, thence running southerly about 138.00 feet to the point of origin,
			 is not authorized.
		2.Redesignation of project for navigation,
			 saco river, MaineThe portion
			 of the project for navigation, Saco River, Maine, authorized under section 107
			 of the River and Harbor Act of 1960 (33 U.S.C. 577) and described as a 6-foot
			 deep, 10-acre maneuvering basin located at the head of navigation, is
			 redesignated as an anchorage area.
		3.Herbert Hoover Dike supplemental major
			 rehabilitation report
			(a)In GeneralNot later than May 31, 2007, the Secretary
			 shall publish a supplement to the major rehabilitation report for the Herbert
			 Hoover Dike system, approved by the Chief of Engineers in November 2000.
			(b)InclusionsThe supplemental report under subsection
			 (a) shall include—
				(1)an evaluation of existing conditions at the
			 Herbert Hoover Dike system;
				(2)an identification of additional risks
			 associated with flood events at the system that are equal to or greater than
			 the standard projected flood risks;
				(3)an evaluation of the potential to integrate
			 projects of the Corps of Engineers into an enhanced flood protection system for
			 Lake Okeechobee, including—
					(A)the potential for additional water storage
			 north of Lake Okeechobee; and
					(B)an analysis of other project features
			 included in the Comprehensive Everglades Restoration Plan; and
					(4)a review of the report prepared for the
			 South Florida Water Management District dated April 2006.
				(c)Authorization of
			 AppropriationsThere is
			 authorized to be appropriated to carry out this section $1,500,000.
			4.Illinois Waterway, South Fork of the South
			 Branch of the Chicago River, Illinois
			(a)In GeneralThe portion of the Illinois Waterway
			 project authorized by the Act of January 21, 1927 (commonly known as the
			 River and Harbor Act of 1927) (44 Stat. 1013), in the South Fork
			 of the South Branch of the Chicago River, as identified in subsection (b) is
			 not authorized.
			(b)Description of Project
			 PortionThe portion of the
			 project referred to in subsection (a) is the portion of the SW
			 1/4 of sec. 29, T. 39 N., R. 14 E., Third Principal
			 Meridian, Cook County, Illinois, and more particularly described as
			 follows:
				(1)Commencing at the SW corner of the SW
			 1/4.
				(2)Thence north 1 degree, 32 minutes, 31
			 seconds west, bearing based on the Illinois State Plane Coordinate System, NAD
			 83 east zone, along the west line of that quarter, 1810.16 feet to the
			 southerly line of the Illinois and Michigan Canal.
				(3)Thence north 50 degrees, 41 minutes, 55
			 seconds east along that southerly line 62.91 feet to the easterly line of South
			 Ashland Avenue, as widened by the ordinance dated November 24, 1920, which is
			 also the east line of an easement to the State of Illinois for highway purposes
			 numbered 12340342 and recorded July 13, 1939, for a point of beginnings.
				(4)Thence continuing north 50 degrees, 41
			 minutes, 55 seconds east along that southerly line 70.13 feet to the southerly
			 line of the South Branch Turning Basin per for the plat numbered 3645392 and
			 recorded January 19, 1905.
				(5)Thence south 67 degrees, 18 minutes, 31
			 seconds east along that southerly line 245.50 feet.
				(6)Thence north 14 degrees, 35 minutes, 13
			 seconds east 145.38 feet.
				(7)Thence north 10 degrees, 57 minutes, 15
			 seconds east 326.87 feet.
				(8)Thence north 17 degrees, 52 minutes, 44
			 seconds west 56.20 feet.
				(9)Thence north 52 degrees, 7 minutes, 32
			 seconds west 78.69 feet.
				(10)Thence north 69 degrees, 26 minutes, 35
			 seconds west 58.97 feet.
				(11)Thence north 90 degrees, 00 minutes, 00
			 seconds west 259.02 feet to the east line of South Ashland Avenue.
				(12)Thence south 1 degree, 32 minutes, 31
			 seconds east along that east line 322.46 feet.
				(13)Thence south 00 degrees, 14 minutes, 35
			 seconds east along that east line 11.56 feet to the point of beginnings.
				
